Citation Nr: 1015911	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to a compensable rating for degenerative 
changes and hallux valgus deformity with postoperative 
bunionectomy to the right foot.
 
2. Entitlement to a compensable rating for degenerative 
changes and hallux valgus deformity with postoperative 
bunionectomy to the left foot.

3. Entitlement to a compensable rating for migraines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 
2005

This matter is on appeal from the Winston-Salem, North 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the matter was transferred to the 
Atlanta, Georgia, RO.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2009.  A transcript of the hearing is 
of record.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, 
he has not submitted evidence of unemployability, or claimed 
to be unemployable; therefore, the question of entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  The bunionectomies (osteotomies) performed on the 
Veteran's feet in 2002 and 2003 for her bilateral hallux 
valgus are analogous to resections of the metatarsal head.  
Malunion or nonunion of the tarsal or metatarsal bones or a 
moderately severe foot injury have not been shown.  

2.  Throughout the course of appeal, the Veteran's migraines 
were characterized by symptoms of dizziness and 
incapacitation; however, frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability have not been shown.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent rating, but no more, for 
degenerative changes and hallux valgus deformity with 
postoperative bunionectomy to the right foot have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5280 (2009).

2. The criteria for a 10 percent rating, but no more, for 
degenerative changes and hallux valgus deformity with 
postoperative bunionectomy to the left foot have been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5280 (2009).

3.  The criteria for a 30 percent rating, but no more, for 
migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
DC 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims arise from her disagreement with the 
initial evaluation following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records and VA outpatient treatment 
records, and she was afforded VA examinations in May 2005 and 
February 2009.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's foot disabilities or headaches since the February 
2009 VA examination.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a 
decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided 
the information necessary to evaluate the Veteran's 
disability under the applicable rating criteria.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

Bilateral Hallux Valgus

Disabilities of the musculoskeletal system are primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Thus, actually 
painful, unstable, or malaligned joints, due to healed 
injury, are as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See 38 C.F.R. § 4.59 (2009).

In cases where the Veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran is currently rated at 0 percent for her service-
connected hallux valgus in each foot under 38 C.F.R. § 4.71a, 
DC 5280 (2009).  In order to warrant a compensable (10 
percent) rating, the evidence must show 
*	status-post operation with resection of the 
metatarsal head; or
*	severe valgus equivalent to amputation of the great 
toe..  

In this case, competent evidence indicates that a 10 percent 
rating is warranted for each foot.  Specifically, according 
to the VA examinations in May 2005 and February 2009, the 
Veteran underwent bunionectomies to the left and right foot 
in 2002 and 2003, respectively.  These procedures were 
further described as osteotomies and fusions of the proximal 
phalanx and the first metatarsal in each foot.  

The Board notes that 38 C.F.R. § 4.71a (2009) does not define 
the term "resection."  It is also unclear whether 38 C.F.R. 
§ 4.71a (2009) includes osteotomies (being a partial removal 
of the bone) as a resection for rating purposes.  However, 
referencing Dorland's Illustrated Medical Dictionary, 28th 
edition, defines it as the "excision of a portion or all of 
an organ or other structure."  A bunionectomy is defined as 
the "excision of an abnormal prominence on the mesial aspect 
of the first metatarsal head."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 236 (28th Ed. 1994).  An "osteotomy" is 
defined as the "surgical cutting of a bone."  Id. at 1203.

Given that the benefit of every reasonable doubt should be 
resolved in favor of the Veteran, the Board concludes here 
that the procedures the Veteran underwent in 2002 and 2003 
are resections of the metatarsal head for rating purposes.  
Consequently, the criteria for a 10 percent rating been met 
for each foot. 

Next, the Board considers entitlement to a rating in excess 
of 10 percent.  This rating is the maximum disability rating 
for each foot under DC 5280.  However, in rating this appeal, 
the RO considered other applicable diagnostic codes, namely, 
DCs 5283 and 5284.  Under these diagnostic codes, in order to 
warrant a rating in excess of 10 percent, the evidence must 
show:
*	moderately severe malunion or nonunion of the tarsal 
or metatarsal bones (20 percent under DC 5283); or  
*	a moderately severe foot injury (20 percent under DC 
5284).  

In this case, a rating in excess of 10 percent is not 
warranted.  First, the evidence does not indicate the 
presence of malunion or nonunion of the tarsal or metatarsal 
bones.  X-rays from February 2009 indicated ankylosed joints 
across the first metatarsal-tarsal joints in both feet, 
although there was active motion in the metatarsophalangeal 
joints.  However, although the X-rays were identified by the 
VA examiner in February 2009 as abnormal, moderately severe 
malunion or nonunion has not been shown.

Additionally, the evidence does not indicate the presence of 
a moderately severe foot injury.  At her VA examination in 
February 2009, the examiner noted no tenderness, painful 
motion, weakness or instability in either foot.  Moreover, 
the VA examinations and outpatient treatment records do not 
indicate an injury to either foot.  Therefore, as moderately 
severe malunion or nonunion of the tarsal and metatarsal or a 
moderately severe foot injury have been shown, a rating in 
excess of 10 percent is not warranted for either foot.  

The scars from the bunionectomies are separately rated.  The 
Veteran did not appeal the assigned ratings.

Migraine Headaches

The Veteran is also service-connected for migraine headaches 
with a noncompensable disability rating.  In order to warrant 
a compensable (10 percent) rating, the evidence must show
*	characteristic prostrating attacks averaging one in 2 
months over the last several months (10 percent under 
DC 8100); or
*	characteristic prostrating attacks occurring on an 
average once a month over the last several months (30 
percent under DC 8100).  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" 
is defined as "utter physical exhaustion or helplessness."  A 
very similar definition is found in DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

Based on the competent evidence, the Board concludes that a 
30 percent rating is warranted.  First, the evidence 
indicates that the Veteran experiences migraine headaches on 
a basis more frequent than once a month.  Specifically, at 
her VA examination in May 2005, she stated that her headaches 
occurred once a week.  Additionally, at her VA examination in 
February 2009, the examiner noted that her headaches occurred 
approximately six times per month.  

Moreover, the evidence indicates that these migraine 
headaches result in prostrating attacks that leave her unable 
to function normally.  At her VA examination in May 2005, the 
Veteran described the symptoms as a "sharp pain" in the 
frontal lobes with nausea and dizziness.  Next, at her VA 
examination in February 2009, she stated that her headaches 
forced her to stay in bed.  In this regard, the examiner 
indicated that the Veteran was unable to perform activities 
of daily living with her migraines.  The Veteran provided 
similar testimony at her personal hearing, which the 
undersigned found credible.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  

Therefore, as the competent evidence indicates that the 
Veteran experiences prostrating attacks that occur on average 
once a month over the last several months, the Board 
concludes that a 30 percent rating is warranted.  

Next, the Board has considered whether the evidence warrants 
a rating in excess of 30 percent.  In order to warrant a 
rating in excess of 30 percent for migraine headaches, the 
evidence must show very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent under DC 8100).  Such has not been 
demonstrated.

As was described above, the evidence indicates that the 
Veteran has experienced prostrating attacks that occur more 
than once a month.  However, the evidence does not indicate 
that her migraine attacks are significantly prolonged or that 
that are productive of severe economic inadaptability.  

Specifically, at her hearing before the Board in December 
2009, the Veteran stated that the headaches lasted only 1-2 
hours.  Although she stated at her VA examination in May 2005 
that they lasted a day, she also stated at her VA examination 
in February 2009 that they lasted six hours.  Therefore, 
while the evidence indicates that they were somewhat more 
prolonged at one point, they have not been so prolonged more 
recently.  

In any event, the evidence also does not indicate that these 
attacks had led to severe economic inadaptability.  For 
example, she stated at her hearing in December 2009 that, 
despite her episodes, she had missed work only "a couple of 
times."  Additionally, at her VA examination in May 2005, 
the examiner noted that the attacks did not result in any 
time lost from work.  Finally, even though she stated at her 
February 2009 VA examination that she experienced significant 
effects, she also stated that she did not experience any 
functional impairment from this condition.  

Therefore, based on the competent evidence, including the VA 
examinations and VA outpatient records, the evidence 
indicates that a 30 percent rating, but no more, is warranted 
for the Veteran's service-connected migraines. 

With respect to the Veteran's claims, the Board has also 
considered her statements that her disabilities are worse 
than they were rated.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
her through her senses.  Layno, 6 Vet. App. at 470.  She is 
not, however, competent to identify a specific level of 
disability for her headaches or foot disabilities according 
to the appropriate diagnostic codes.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined her during the 
current appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran has experienced some symptomatology 
at work.  However, the Board concludes that the rating 
criteria reasonably describe her disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptoms than currently shown by the evidence. 
 Thus, her disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluations are, 
therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.





ORDER

A 10 percent rating, but no more, for degenerative changes 
and hallux valgus deformity with postoperative bunionectomy 
to the right foot have been met subject to controlling 
regulations applicable to the payment of monetary benefits.

A 10 percent rating, but no more, for degenerative changes 
and hallux valgus deformity with postoperative bunionectomy 
to the left foot have been met subject to controlling 
regulations applicable to the payment of monetary benefits.

A 30 percent rating, but no more, for migraines have been met 
subject to controlling regulations applicable to the payment 
of monetary benefits.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


